DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 7 recites “material”, but should instead recite --material--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Empl (U.S. PGPub 2015/0175347) in view of Wong et al. (U.S. PGPub 2012/0258210).
Claim 1: Empl discloses a packaging unit (capsule 1), in particular for granular, powder-form, paste-like or liquid substances (e.g. coffee, cocoa, tea and/or milk powder or granules – paragraph 85), wherein the packaging unit has a circumferential wall (2) and, if applicable, a bottom (3), wherein the packaging unit is configured essentially in the form of a cylinder, truncated cone, sphere, hemisphere, cartridge, pyramid or some other shape (e.g. frusto-conical - paragraph 85), and forms a cup, together 
The packaging unit is for example made of plastic, a natural substance and/or a biodegradable material and/or a metallic material, of a thermoformed plastic foil or made using a plastic injection moulding process in one or more layers (paragraph 26). Paper or cardboard are not explicitly recited, for example as the “natural” or “biodegradable” materials. However, Wong et al. teaches making a similar packaging material using paper and/or other materials – paragraph 68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the packaging unit from paper since it is biodegradable (Id.).
The packaging unit is not explicitly deep drawn. It is noted, however, that this is interpreted as a product-by-process limitation.  "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, materials such paper are generally capable of being deep-drawn, and the process of forming the packaging by deep drawing does not necessarily limit its structure beyond what is otherwise claimed.
Claim 2: Turning again to Empl, an edge flange or a lip (5) is provided at the free end of the packaging unit (upper end), wherein the edge flange or the lip has a constant thickness over its entire progression (the flange appears substantially constant in thickness). 
Claim 3: The packaging unit is configured to be flat (e.g. Fig. 1).
Claim 4: The packaging unit 1 is substantially tubular having two free ends, both free ends are closed off with a lid (upper lid 6 as previously cited, as well as a sealing film 108, which may be considered a form of “lid” on the bottom – paragraph 90), in each instance, wherein one or both lids can also be configured to be flat (evident in figures).
Claim 5: The lid is welded on, sealed on, pressed on, glued on and/or otherwise mechanically attached (e.g. welded or glued - paragraph 85; sealed or mechanically attached – paragraph 26). 
Claim 8: A screen or filter (7), which can be exposed when the packaging unit is opened, is disposed in the bottom and/or lid. 
Claim 9: The cup and/or the lid is/are equipped with a barrier layer on the inside, outside and/or within the material (the container can be made from multi-layer material – paragraph 26. Any of these layers could be considered a “barrier”, and at least one would be on the inside and one on the outside).
Claim 13: Wong et al. further teaches making the packaging material using cellulose fiber (e.g. cellulose or cotton, which is primarily composed of cellulose fiber – paragraph 68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the packaging unit from cellulose fiber since it is biodegradable (Id.).
Claim 15: The edge of the packaging unit is configured to be pressed. In this case, the term “pressed” is interpreted broadly as the manner of pressing is not particularly defined in the disclosure. For example, paragraph 66 discloses pressing the filter to the side wall or collar edge (flange), which would of course involve imparting a pressing force to the side wall or flange.
Claim 16: The cup is configured in multiple parts (e.g. body 2, lid 6, etc.). 
Claim 17: The packaging unit is configured to be suitable for the shape-fill-seal method (e.g. implied at paragraph 65. In this case, the intent to use the container in the shape-fill-seal method is not particularly limiting as this is also interpreted as a product-by-process limitation as discussed above.
Claim 18: The packaging unit is configured to have one or more chambers (e.g. one chamber as in Fig. 1, two chambers as in Fig. 4a/paragraph 88).
Claim 19: At least part of the packaging unit is formed from a functional material and/or contains a functional material (e.g. filter material of filter 7, noting that “functional material” is interpreted herein as including at least a filter material as disclosed on page 8 of the originally filed disclosure, although this appears to be non-limiting. Any of the materials involved in the construction of the packaging could be considered functional, i.e. serving a function, to some degree). 
Claim 20: The packaging unit according to claim 19, wherein the functional material is covered with packaging material (108), wherein the packaging material is configured to be removable in this region (paragraph 90). 
Claims 10, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Empl and  Wong et al. as applied to claims 1 and 9 above, and further in view of Trombetta et al. (U.S. PGPub 2014/0161936).


Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered.
Applicant states that “Empl only relates to capsules that are thermoformed from plastic material. The main aspect of this document is to apply a filter material to avoid small particles leaving the capsule.”. However, as cited in the rejection, Empl is not limited to thermoformed plastics but also lists plastic, a natural substance and/or a biodegradable material and/or a metallic materials. Therefore, the examiner submits that Empl is clearly open to materials beyond plastic.
Applicant also states that “Hentzel is not directed to such a packaging”, that is, “to a packaging made from paper or cardboard material”. However, Hentzel does quite clearly appear to be drawn to paper or cardboard “packaging” as very broadly defined by Applicant’s claims. Applicant appears to object to the fact that Hentzel is not necessarily a capsule for the same exact purpose as Empl, i.e. a 
Applicant further relies on the limitation “wherein the packaging unit is produced…by deep-drawing the paper or cardboard”. However, as noted in previous Office Actions, this amounts to a product-by-process limitation which does not necessarily limit the product claims of the invention. Furthermore, the prior art does indeed suggest similar capsules made from paper or cardboard and formed by deep drawing. For example, the following references are cited but not relied upon:
2012/0009304 - paragraphs 27 and 38
2013/0309371 - paragraphs 47, 50, and 73

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Matthew P Travers/Primary Examiner, Art Unit 3726